Citation Nr: 1827665	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  12-08 155A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for service-connected hepatitis C prior to March 2, 2012.

2.  Entitlement to a rating in excess of 60 percent for service-connected hepatitis C from March 2, 2012.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from November 1974 to December 2002.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of a Department of Veteran Affairs (VA) Regional Office (RO).  Although the Veteran originally requested a hearing in conjunction with this appeal, he withdrew that request by October 2015 correspondence.  The case was remanded by another Veterans Law Judge (VLJ) in July 2016; it is now before the undersigned.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the record shows that there appear to be VA or Department of Defense treatment records from Eglin Air Force Base (AFB) that are not in the record.  Specifically, the March 2012 VA examination seems to cite missing records when indicating the Veteran had a January 2009 needle liver biopsy followed by a subsequent course of Ribavirin and Peginterferon treatment in late 2009 with a new regimen of Incivek, Peginterferon, and Ribavirin that began in January 2010.  The report then cites to what appears to be a historical overview of clinical testing for hepatitis C (with specific dates) throughout 2010 and 2011, which is during the period on appeal.  These records pertain directly to the pathology and symptoms contemplated under the rating criteria for hepatitis C and are critical to determining whether, when, and the degree to which the Veteran's hepatitis C may have warranted a higher rating during the period on appeal.  Moreover, it appears that they are from federal sources and, therefore, constructively of record.  Consequently, efforts must be made to obtain them.

The matter of entitlement to TDIU is inextricably intertwined with the matter of increased rating being remanded, as the resolution of the latter appeal will impact the scope of schedular and extraschedular consideration of the matter involving TDIU.  In addition, the Veteran's other service-connected disabilities (hearing loss and mood disorder) have not been evaluated since 2012 and 2009, and ascertaining their current severity is material to determining their impact on the Veteran's ability to obtain or follow substantially gainful employment.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding records of VA, DOD, or adequately identified private evaluations or treatment the Veteran has received for the Veteran's service-connected hepatitis C, to specifically include all outstanding records of such treatment received at Eglin AFB between 2009 and 2012.  If any records sought are deemed unavailable, the AOJ must document that fact for the record, the steps taken to attempt to retrieve them, and the reason for their unavailability.

2. Then, arrange for the Veteran to be examined by an audiologist to determine the current severity of service-connected hearing loss disability.  Based on an examination, review of the record, and audiometric testing pursuant to 38 C.F.R. § 4.85, the examiner should describe all symptoms, pathology, and functional impairment associated with the Veteran's hearing loss, to include the results of the aforementioned audiometric testing.  The examiner should also comment on the expected impact the Veteran's hearing loss would have on his ability to work, to include (but not limited to) noting the types of work that would remain feasible despite the hearing loss and those that would be precluded.

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

3. Then, arrange for the Veteran to be examined by a psychiatrist to determine the current severity of his mood disorder.  Based on an examination, review of the record, and any tests or studies deemed necessary, the examiner should describe all symptoms, pathology, and functional impairment associated with the Veteran's mood disorder.  The examiner should specifically note the degree of occupational and social impairment resulting from the Veteran's mood disorder and comment on the expected impact on his ability to work, to include (but not limited to) discussing the types of work that would remain feasible despite such disability and those that would be precluded.

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

4. Then, the AOJ should review the record, arrange for any further development deemed indicated by the results of the development above (e.g., additional examination or referral of TDIU for extraschedular consideration pursuant to 38 C.F.R. § 4.16(b)), and readjudicate the claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the record to the Board. 

The Veteran has the right to submit additional evidence and argument on the remanded matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, these matters must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (2014).




_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board of Veterans' Appeals can be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C.A. § 7252 (West 2014).  This remand is a preliminary order and not an appealable decision on the merits of the claim(s).  38 C.F.R. § 20.1100(b) (2016).
 




